Citation Nr: 0923507	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-24 248	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  As the issue on appeal was previously denied in a 
January 2002 rating decision, the Board has recharacterized 
the issue as reflected above.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

In February 2007 and March 2008, the Board remanded the issue 
on appeal for further development.  In April 2009, the Board 
determined that new and material evidence was not submitted, 
and denied the claim for entitlement to service connection 
for paranoid schizophrenia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  As noted above, in April 2009, the Board 
determined that new and material evidence was not submitted, 
and denied the claim for entitlement to service connection 
for paranoid schizophrenia.  Thereafter, the Board received 
correspondence from the RO in May 2009 reflecting that the 
Veteran's original claims file was located.  At the time of 
the previous denial, neither the RO nor the Board had the 
benefit of the Veteran's service treatment records, prior 
rating decisions, or medical evidence dated from 1982 to 1996 
when making their respective determinations.  Therefore, the 
Board finds that its decision of April 20, 2009, failed to 
provide the Veteran due process under the law.  Accordingly, 
in order to prevent prejudice to the Veteran, the April 2009 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the April 2009 decision by 
the Board had never been issued.


ORDER

The April 20, 2009 decision of the Board is vacated.


REMAND

As reflected above, the Board has vacated the April 2009 
decision.  However, before the Board can make a 
determination, the RO must reconsider the matter with the 
benefit of the original claims file in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for paranoid 
schizophrenia now that the original claims 
file has been obtained.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




